DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.

Response to Amendments
Receipt of Applicant’s Amendment and Information Disclosure Statement filed on 10 October 2022 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 10, 13, and 15, and added claims 22-23. Claims 1-23 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 10 October 2022, with respect to the previous rejection(s) of claim(s) 1 -21, under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
	Applicant argues (pg 8) that the “bottom panel of the present invention” is not disclosed by Herry.  Specifically, Applicant argues (pgs 8-9) that Herry does not teach a “through passage on the bottom panel”, disclosed by Applicant as “groove” 51 in the Specification and at Claims 7-10, 16, and 22 of the present claim set, and/or “hole 50” in the Specification.  Applicant argues that the interstices 12 of Herry are not “grooves” since they are at least partially filled with an insulating blanket 13.
	Applicant further argues that Herry does not disclose the claimed "at least a portion of the through passage ... [being] located between two parallel edges of the parallel edges of the bottom panel and away from said parallel edges."
	The arguments are unpersuasive, as Herry does teach a bottom panel (11), and Jean teaches at least one through passage comprising a groove (Jean, Item 5 and para 17),  as indicated at pg 18 of the previous Office Action.  Examiner maintains that the combination as previously cited continues to read upon Applicant’s limitations in the current claim set.  Upon further review, Examiner additionally concludes that Herry alone also reads upon the claimed limitation, as explained below.
	Applicant appears to conclude (as best understood by Examiner) that Herry’s additional teaching of insulating blanket 13 negates the applicability of interstice 12 itself.  However, the claim language of the present claim set does not specifically exclude the filling of gaps or holes as taught by Herry.  To the contrary, Applicant discloses “A gas-permeable heatproof lining [being] disposed in the box-section 11” at Specification, para 44, and independent Claims 1 and 15.  Applicant also discloses “This gas-permeable heatproof lining is preferably non-structural, for example, made of glass wool, cellulose wadding, perlite, aerogels or pyrogenic silica.”
	Examiner concludes that the gas-permeable heat proof lining of Applicant is directly analogous to the “insulating blanket 13” of Herry.  The insulating blanket 13 of Herry “is advantageously made of a porous material such as to leave spaces in the interstices 12 between the insulation panels 2 to enable gas flow”, per Col 6, lines 37-39.  
	Examiner additionally concludes that the “gas-permeable heatproof lining…disposed in the box-section 11” would also result in the through passage (either hole 50 or groove 51) also being filled with non-structural (for example, made of glass wool, cellulose wadding, perlite, aerogels or pyrogenic silica as disclosed by Applicant) material in the same manner as previously taught by Herry.  Therefore, the teachings of Herry alone are deemed as reading upon the amended limitations, and the rejections stand.
	However, in the interests of compact prosecution, Examiner additionally notes Ferger (FR 2967130 A1) teaches “orifices” 16-23 interspersed throughout all of the sides of the box-like structure (to include orifice(s) 20 in the bottom panel), as further proof that it is known to the prior art to place through passages in the sides of thermally insulating tanks for the purposes of gas (Ferger teaches argon) circulation.  Fergers alternate teachings are added to the present Office Action.

Additional Examiner Notes Concerning the Present Application
	Regarding the disclosure and Claims 1-21, Examiner again notes for the record (see previous Office Action) that Applicant’s present disclosure appears to consist of features previously described in other disclosures that were assigned to the same Assignee.  For the present application, Examiner has provided several examples of prior art exclusively from the collection of previous disclosures from various inventors, all with the same Assignee.  
	Examiner further notes that the Office’s database of disclosures currently contains over 40 separate documents from Assignee, each essentially disclosing “a sealed and thermally insulating vessel for storing a fluid…” and/or “a sealed insulating tank in which the secondary insulating barrier, the secondary sealing membrane, and the primary insulating barrier essentially consist of a set of prefabricated panels juxtaposed on the supporting structure.”
	Although Assignee has used different terms in the previous disclosures to describe the similar features, many (if not all) of these disclosures contain at least one feature found in the present Application.
	For the sake of clarity, Examiner summarizes the prior art currently applied to the present disclosure:
Prior Art
Disclosure Summary
Dhellemmes '658
(US 7464658) 5/11/06
“Sealed, thermally insulated tank” consists of tank walls fixed to the load-bearing structure of a ship, a box with panels, 1st and 2nd “sealing barriers”, 1st and 2nd “insulating barriers”.
Dhellemmes '991
(US 7555991) 9/22/05
“Self-supporting timber box with panels”, 1st and 2nd “insulating barriers”, holes enabling an inert gas to be circulated in the secondary insulating barrier.
Herry
(US 20170276295)
9/28/17
“Sealed and thermally insulating vessel”, secondary thermal insulation barrier and sealing membrane, holes with diameters “around 30 mm wide” enabling an inert gas to be circulated in the secondary insulating barrier.
Sassi
(US 20170138537)
5/18/17
“Sealed insulating tank”, secondary insulating barrier and sealing membrane, “prefabricated panels” (e.g., “box”) with “sealing strips” (e.g., “sealing beads”).

The above referenced art is discussed in detail in the section below titled “Claim Rejections - 35 USC § 103”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dhellemmes '658 in views of Dhellemmes '991, Herry, and Sassi, and in alternate view of Ferger (FR 2967130 A1).
Regarding Claim 1,  Dhellemmes '658 discloses a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure (entire invention),
-  said tank comprising a tank wall fixed on a support wall of the support structure (Col 1, lines 15-16),
 -  the tank wall comprising, in the thickness direction, from the outside to the inside of the tank (Col 1, lines 17-18):
-   a thermally (Col 1, line 16) insulating barrier (Col 1, line 20) retained on the support wall (entire invention), and 
-  a sealed membrane (Col 1, lines 20-21 and Col 12, lines 30-33) supported by the thermally insulating barrier (Col 1, lines 20-21),
 -  the thermally insulating barrier comprising a plurality of juxtaposed insulating box-sections ("caissons" 7, Col 8, lines 30-40 and Fig 1),
-   one of said insulating box-sections comprising a cover panel (Col 1, lines 33-37) forming a support surface for the sealed membrane, side panels (Col 2, lines 5-10) and a bottom panel ("base panel", Col 1, line 36),
-   the bottom panel and the cover panel being established parallel to each other ("parallelepipedal caissons", Col 1, lines 32-33) and parallel to the support wall ("at least one panel extending parallel to said tank wall", Col 1, lines 25-26),
-   the side panels connecting the bottom panel to the cover panel so as to delimit an internal space of the insulating box-section ("space" defined by "parallel load-bearing spacers interposed between a cover panel and a base panel" at Col 1, lines 35-36)

    PNG
    media_image1.png
    525
    657
    media_image1.png
    Greyscale

Further regarding Claim 1,  Dhellemmes '658 appears to be silent on: a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, the internal space being filled with a gas-permeable heatproof lining, and through holes being provided in the side panels to allow gas to circulate between the internal space of the insulating box-section and an environment of the insulating box-section.
	Dhellemmes '991, however, teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure,  
-  the internal space being filled with a gas-permeable heatproof lining (Item 3 and Col 5, lines 34-37, wherein the lining is made of solid foam materials in a particulate or fibrous form, and therefore "gas-permeable"), with
-  through holes being provided in the side panels to allow gas to circulate between the internal space of the insulating box-section and an environment of the insulating box-section (Item 20 and Col 5, lines 37-47).
	The advantages of Dhellemmes '991's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Dhellemmes '991’s teachings to Dhellemmes '658s disclosures by adding heat-proof foam lining and through holes allowing the insertion of inert gas in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
	Further regarding Claim 1, Dhellemmes '658 as modified by above is silent on a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure,  the bottom panel comprising at least one through passage connecting an internal face of the bottom panel to the external face, wherein at least a portion of the at least one through passage is located between two parallel edges of the bottom panel and away from said parallel edges of the bottom panel of the insulating box-section and wherein the at least a portion of the at least one through passage leads into said one or each of said at least one confined space to allow gas to circulate between said or each at least one confined space and the internal space of the insulating box-section.
	Herry, however, teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, 
-  the bottom panel comprising at least one through passage (Fig. 6, item 12) connecting an internal face of the bottom panel (11) to the external face (10),
-  wherein at least a portion of the at least one through passage is located between two parallel edges of the bottom panel (bottom panel 11 is part of “insulation panel 2:, disclosed as being “rectangular parallelepipeds” per Col 6, lines 21-22) and away from said parallel edges (item 12 is in the interior of items 10 and 11, and therefore “away from said parallel edges”) of the bottom panel of the insulating box-section and 
-  wherein the at least a portion of the at least one through passage leads into said one or each of said at least one confined space delimited by the at least one closed outline (Examiner’s annotations; the closed outline being defined by studs 8 as shown in Fig 4, or by “resin cords” that can be used in lieu of studs 8 per Col 6, lines 15-22) to allow gas to circulate between said one or each of said at least one confined space and the internal space of the insulating box-section (para 71 and Examiner’s rationale as presented above in the section titled, “Response to arguments”).  

    PNG
    media_image2.png
    768
    700
    media_image2.png
    Greyscale

	The advantages of Herry's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Herry’s teachings to Dhellemmes '658's modified disclosures by constructing the bottom panel to include through passages allowing the insertion of inert gas in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
	Further regarding Claim 1,  alternately, and in the interests of compact prosecution, Ferger also teaches a sealed and thermally insulating tank (the combination of items 1-5, consisting of plywood boxes within primary and secondary metal membranes, per pg 1, line 32 – pg 2, line4) for storing a low-temperature liquefied gas, integrated in a support structure, the bottom panel (6) comprising at least one through passage (20 and pg 2, lines 74-79) connecting an internal face of the bottom panel to the external face,
-  wherein at least a portion of the at least one through passage is located between two parallel edges of the bottom panel (as defined by side walls 8, 9) and away from said parallel edges of the bottom panel of the insulating box-section and 
-  wherein the at least a portion of the at least one through passage (20) leads into said one or each of said at least one confined space delimited by the at least one closed outline (per Ferger, the prior art teaches “international regulations require that the spaces between the membranes ( 1) and ( 3) and the hull of the ship ( 5) are continuously swept by an inert gas” at pg 2, lines 42-44) to allow gas to circulate between said one or each of said at least one confined space (between membranes 1, 3, and ship hull 5) and the internal space (11) of the insulating box-section  into said or each at least one confined space to allow gas (argon) to circulate between said or each at least one confined space and the internal space of the insulating box-section (pg 3, lines 80-86, and Examiner’s rationale as presented above in the section titled, “Response to Arguments”).

    PNG
    media_image3.png
    831
    572
    media_image3.png
    Greyscale

	Dhellemmes '658 as modified above and Ferger each teach the use of through passages to allow/promote gas circulation.  The advantages of Ferger’s teachings include reducing the risk of explosion through inerting the spaces between insulating membranes, as required by international regulations.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ferger’s teachings to Dhellemmes '658's modified disclosures by constructing the bottom panel to include through passages allowing the insertion of inert gas in order to gain the advantages of a risk mitigation in accordance with international regulations.
	Further regarding Claim 1, Dhellemmes '658 as modified by above appears to be silent on a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure,  wherein the bottom panel of the insulating box-section comes into abutment on the support wall by means of sealant beads disposed between the support wall and an external face of the bottom panel to compensate for gaps in the support wall relative to a reference plane, and the sealant beads being disposed in the form of at least one closed outline delimiting at least one confined space between the support wall and the bottom panel of the insulating box-section.
	Sassi, however, teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, 
-  wherein the bottom panel (54) of the insulating box-section comes into abutment on the support wall (99) by means of sealant beads (61) disposed between the support wall (99) and an external face of the bottom panel (54) to compensate for gaps in the support wall relative to a reference plane (Col 8, lines 4-14), and
-  the sealant beads (61) being disposed in the form of at least one closed outline (Sassi, Fig. 2, Examiner's annotations) delimiting at least one confined space between the support wall (99) and the bottom panel (54 and Col 8, lines 4-14) of the insulating box-section.

    PNG
    media_image4.png
    655
    762
    media_image4.png
    Greyscale

	The advantages of Sassi's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sassi’s teachings to Dhellemmes '658's modified disclosures by using strip sealant in the form of “beads” in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
	Regarding Claim 2, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the side panels comprise transverse side panels (Dhellemmes '991, Item 12) and longitudinal side panels (Dhellemmes '991, Item 13), the transverse side panels being established perpendicular to the longitudinal side panels (Dhellemmes '991, Col 4, lines 45-62), the transverse side panels comprising the through holes (Dhellemmes '991, Items 20 and Col 5, lines 37-47).
	Regarding Claim 3, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the sealant beads (Sassi, Item 61) comprise transverse beads and longitudinal beads, the transverse beads being disposed in line with the transverse side panels, and the longitudinal beads being disposed between the transverse beads.
	Further regarding Claim 3,  Dhellemmes '658 as modified above teaches the claimed invention, to include sealant beads (Sassi, para 70).  Sassi’s teachings do not specifically mention the alignment of said beads with regard to the panels or each other.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to align the beads to whatever shape was desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
	In the present case, Sassi teaches “applying the panels 54 against the supporting structure via beads of polymerizable resin 61” for the purpose of compensating variances (e.g. “filling gaps”) in the support structure.  This is the same material, structure, and purpose disclosed by Applicant in Specification, paras 5 and 48.  Although Sassi does not disclose resin applied in a directional manner, one of ordinary skill in the art would know to apply such resin (“beads”) in a directional manner best suited to filling in gaps.
	Regarding Claim 4, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the longitudinal beads (Sassi, Item 61) are disposed in line with the longitudinal side panels (Sassi, Examiner's annotations).
	Regarding Claim 5, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein said insulating box-section further comprises support spacers (Dhellemmes '991, Fig 4, 14) disposed in the internal space in order to divide the internal space into a plurality of compartments, the support spacers being established parallel to the longitudinal side panels (Dhellemmes '991, Col 5, lines 1-11), a support spacer being placed between two consecutive through holes (Dhellemmes '991, Fig 3, which is a side view of Fig 2, and clearly shows holes 20 in spacer 14).
	Regarding Claim 6, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the longitudinal (Sassi, Item 61) beads are disposed in line with the support spacers.
	Regarding Claim 7, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the at least one through passage comprises a groove (Herry, item 12 and Examiner’s annotations) passing through the one or each confined space (Examiner’s annotations).
	Regarding Claim 8, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein  the groove (Herry, item 12 and Examiner’s annotations) extends over an entire width of the bottom panel (Herry, 11, and Col 6, lines 32-34, wherein “The insulation panels 2 are juxtaposed in parallel rows separated from one another”, meaning they extend over an entire with of panel 11).
	Regarding Claim 9, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the groove (Herry, 11) extends parallel to the transverse side panels (insulation panel 2 is a “rectangular parallelepiped”, per Col 6, lines 22-23) and is disposed so as to partition the bottom panel into two equal parts.
	Regarding Claim 10, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the width of the groove (Herry, 12) is between 2 and 12 mm, preferably between 4 and 8 mm, and ideally is 5 mm.
	Further regarding Claim 10,  Dhellemmes '658 as modified above teaches the claimed invention, however, Herry teaches the width of the groove as being “for example around 30 mm wide). However, it would have been an obvious matter of design choice to modify the groove to a smaller width, or whatever width was desired, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
	Regarding Claim 11, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the bottom panel (Herry, Item 11) comprises a plurality of through passages (Herry, Item 12) assuming the shape of holes (Herry, Fig. 6, which depicts passage 12 as a hole).
	Regarding Claim 12, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein at least one of said holes leads into each confined space (Herry, Col 6, lines 39-42, enable flow…inside…barrier 1).
	Regarding Claim 13, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the diameter of said holes is between 15 and 30 mm, and preferably between 25 and 30 mm (Herry, Col 6, lines 48-49, "around 30 mm wide")..
	Regarding Claim 14, Dhellemmes '658 as modified above teaches a sealed and thermally insulating tank for storing a low-temperature liquefied gas, integrated in a support structure, wherein the thermally insulating barrier (Dhellemmes 991, Item 2) is a secondary thermally insulating barrier (Dhellemmes '991,  Col 1, line 17) and the sealed membrane (Dhellemmes 991, Item 5) is a secondary sealed membrane (Dhellemmes '991,  Col 1, line 18), the tank wall further comprising a primary thermally insulating barrier disposed on the secondary sealed membrane (Dhellemmes '991,  Col 1, lines 19-21) and a primary sealed membrane supported by said primary thermally insulating barrier (Dhellemmes '991,  Col 1, lines 21-22).
	Regarding Claim 19, Dhellemmes '658 as modified above teaches a vessel for transporting a low-temperature liquefied gas, the vessel comprising a hull and a tank according to Claim 1 disposed in the hull (Dhellemmes '658, Col 8, lines 22-25).
	Regarding Claim 20, Dhellemmes '658 as modified above teaches a transfer system for a low-temperature liquefied gas, the system comprising a vessel (Dhellemmes '658, Col 8, lines 22-25) according to Claim 19, (with) insulated pipelines (Sassi, paras 38 -39) arranged so as to connect the tank installed in the hull of the vessel to a floating or onshore storage installation and a pump for inducing a flow of low-temperature liquefied gas through the insulated pipelines, from or to the floating or onshore storage installation (Sassi, para 39), to or from the tank of the vessel (Sassi, para 39).
	Regarding Claim 21, Dhellemmes '658 as modified above teaches a method for loading or offloading a vessel according to Claim 19, comprising routing a low- temperature liquefied gas through insulated pipelines, from or to a floating or onshore storage installation, to or from the tank of the vessel (Sassi, para 39).
	Regarding Claims 22 and 23,  Dhellemmes '658 as modified above teaches the claimed invention, however, Herry teaches the width of the groove as being “for example around 30 mm wide), and Dhellemmes ‘991 does not expressly teach the sizes of the disclosed holes.  However, it would have been an obvious matter of design choice to modify the groove and/or holes to a smaller width, or whatever width was desired, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
	Regarding Claim 15, Dhellemmes '658 discloses an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, 
-  said insulating box-section comprising a cover panel (Col 1, lines 33-37), side panels (Col 2, lines 5-10) and a bottom panel ("base panel", Col 1, line 36) and assuming the general shape of a rectangular parallelepiped (Col 8, line 45),
-  the bottom panel and the cover panel being established parallel to each other ("parallelpipedal", Col 8, line 45),
 -  the side panels connecting the bottom panel to the cover panel so as to delimit an internal space of the insulating box-section ("space" defined by "parallel load-bearing spacers interposed between a cover panel and a base panel" at Col 1, lines 35-36)
 -  the internal space being filled with a gas-permeable heatproof lining ("perlite", Col 1, lines 32-34).
	Further regarding Claim 15, Dhellemmes '658 appears to be silent on an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, (with) through holes being provided in the side panels to allow a gas to circulate in the insulating box-section.
	Dhellemmes '991, however, teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas,  through holes being provided in the side panels to allow a gas to circulate in the insulating box-section (Dhellemmes '991, Item 20 and Col 5, lines 37-47),
	The advantages of Dhellemmes '991's teachings include a leak-tight structure for use with flammable material during ocean travel.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Dhellemmes '991’s teachings to Dhellemmes '658s disclosures by adding through holes allowing the insertion of inert gas in order to gain the advantages of a leak-tight structure for use with flammable material during ocean travel.
	Further regarding Claim 15, Dhellemmes '658 as modified above appears to be silent on an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, the bottom panel comprising at least one through passage connecting an internal face of the bottom panel to the external face and wherein at least a portion of the at least one through passage is located between two parallel edges of the bottom panel and away from said parallel edges of the bottom panel and wherein the at least one through passage leads into said one or each of said at least one closed zone delimited by the at least one closed outline.  
	Herry, however, teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, 
-  the bottom panel comprising at least one through passage  (Herry, Fig. 6, item 12) connecting an internal face of the bottom panel (11) to the external face and
-  wherein at least a portion of the at least one through passage is located between two parallel edges of the bottom panel and away from said parallel edges of the bottom panel  (bottom panel 11 is part of “insulation panel 2:, disclosed as being “rectangular parallelepipeds” per Col 6, lines 21-22) and 
-  wherein the at least one through passage leads into said one or each of said at least one closed zone delimited by the at least one closed outline.  (Herry, para 71, Examiner’s annotations, and Examiner’s rationale as presented above in the section titled, “Response to Arguments”).
	The advantages of Herry's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Herry’s teachings to Dhellemmes '658's modified disclosures by constructing the bottom panel to include through passages allowing the insertion of inert gas in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
	Further regarding Claim 15,  alternately, and in the interests of compact prosecution, Ferger also teaches an insulating box-section for a sealed and thermally insulating tank (the combination of items 1-5, consisting of plywood boxes within primary and secondary metal membranes, per pg 1, line 32 – pg 2, line 4) for storing a low- temperature liquefied gas, 
-  the bottom panel (6) comprising at least one through passage  (20 and pg 2, lines 74-79) connecting an internal face of the bottom panel (6) to the external face and
-  wherein at least a portion of the at least one through passage (20) is located between two parallel edges of the bottom panel and away from said parallel edges of the bottom panel  (as defined by side walls 8, 9) and 
-  wherein the at least one through passage (20) leads into said one or each of said at least one closed zone delimited by the at least one closed outline.  (pg 3, lines 80-86, and Examiner’s rationale as presented above in the section titled, “Response to Arguments”).
	Dhellemmes '658 as modified above and Ferger each teach the use of through passages to allow/promote gas circulation.  The advantages of Ferger’s teachings include reducing the risk of explosion through inerting the spaces between insulating membranes, as required by international regulations.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ferger’s teachings to Dhellemmes '658's modified disclosures by constructing the bottom panel to include through passages allowing the insertion of inert gas in order to gain the advantages of a risk mitigation in accordance with international regulations.
	Further regarding Claim 15, Dhellemmes '658 as modified above appears to be silent on an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas,  wherein sealant beads are disposed on an external face of the bottom panel,  the sealant beads being arranged in the form of at least one closed outline delimiting at least one closed zone on the external face.
	Sassi, however, teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, wherein sealant beads (Sassi, Item 61) are disposed on an external face of the bottom panel (Sassi, 54 and Col 8, lines 4-14), the sealant beads being arranged in the form of at least one closed outline delimiting at least one closed zone on the external face (Sassi, Examiner's annotations).
	The advantages of Sassi's teachings include a leak-tight structure that is protected against expansion and compression stresses associated with temperature changes during ocean travel.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Sassi’s teachings to Dhellemmes '658's modified disclosures by using strip sealant in the form of “beads” in order to gain the advantages of a leak-tight structure protected against expansion and compression stresses.
	Regarding Claim 16, Dhellemmes '658 as modified above teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, wherein the at least one through passage comprises a groove (Herry 12) passing through the one or each closed zone (Examiner’s annotations).
	Regarding Claim 17, Dhellemmes '658 as modified above teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, wherein the bottom panel (Herry, Item 11) comprises a plurality of through passages (Herry, Item 12) assuming the shape of holes (Herry, Fig. 6, which depicts passage 12 as a hole).
	Regarding Claim 18, Dhellemmes '658 as modified above teaches an insulating box-section for a sealed and thermally insulating tank for storing a low- temperature liquefied gas, wherein at least one of said holes leads into each closed zone (Dhellemmes '991, Item 20 and Col 5, lines 37-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Felius (US 2009/0223974) discloses thermally insulated container (1) for storing liquefied gas (80). The container (1) comprises: a load bearing structural outer shell (2); a continuous first liquid barrier (40), during use being in contact with the liquefied gas (80); a first thermally insulating panel layer (11); a second liquid barrier (20); a second thermally insulating panel layer (10); first connectors (35) for connecting the first panel layer (11) to one of the second panel layers (10); second connectors (15) for connecting at least one of the second panel layers (10) to the outer shell (2); wherein the first panel layer (11) and at least one of the second panel layers (10) comprise through going passages for partially receiving the first and second connectors (35, 15).  Additionally, the panels 10a and 11a may be shaped such that the front faces 10b and back faces 11c form channels at selected points between the layers 10 and 11 e.g. for facilitating purging with inert gas before commissioning or decommissioning of the container 1. These channels may further be used during use of the container 1 to monitor the liquid and vapour tightness of the liquid barriers 20 and 40.
	- Jean (US 20140124086) teaches a “Sealed and thermally insulative tank” and  “a plurality of juxtaposed insulation blocks”, said blocks containing “grooves”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753